DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021, 3/9/2020, and 12/18/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko JP H10-227961.
Regarding claim 1, Kaneko discloses (see at least [0002]-[0034], Fig 1-4) a lens that is applied to a periscope lens module of a mobile terminal ([0030], adjusting the focus within a camera system), the lens comprising: an enclosure (2), a first lens (5), and a plurality of second lenses (6, 7), wherein the enclosure comprises a first cylinder (4), and a second cylinder (1) connected to the first cylinder (Fig 2, Fig 3), wherein a diameter of the first cylinder is greater than a diameter of the second cylinder (Fig 1 shows the diameter of main plate 4 encompasses barrel 1), wherein at least one gap penetrating a sidewall of the first cylinder is disposed on the sidewall (Fig 2 shows a gap between barrel 1 and plate 4), wherein the first lens is fastened in the first cylinder ([0019], adhesion of lens), the plurality of second lenses are fastened in the second cylinder([0019], adhesion of lens), and wherein the first lens, the plurality of second lenses, the first cylinder, and the second cylinder are coaxially disposed (Fig 1).
Regarding claim 2, Kaneko discloses wherein the at least one gaps comprises two gaps (Fig 2 shows at least three gaps within plate 4), and wherein the two gaps are symmetrically disposed on the first cylinder (Fig 2 shows each gap within plate 2 is symmetrically disposed with respect to the axis of lens 5).
Regarding claim 3, Kaneko discloses wherein an edge of each of the at least one gap that is located on an outside of the first cylinder is set to a cutting surface (Fig 2 shows each side of plate 4 perpendicular with respect the axis of lens 5 and shaped with a flat surface).
(Fig 2 shows a distance from the center of lens 5 to the surface of plate 4 is not less the radius of less 5).
Regarding claim 5, Kaneko discloses wherein the periscope lens module comprises a first fastener ([0019], adhesion), and wherein first fastener is embedded in the second cylinder and is used to fasten the first lens ([0019], lens 5 is attached and embedded by adhesion).
Regarding claim 6, Kaneko discloses wherein the periscope lens module comprises at least one second fastener ([0019], multiple lenses are attached by adhesion), and the at least one second fastener is one-to-one correspondingly inserted into the at least one gap and is used to fasten the first lens ([0019], lens 5 is attached and embedded by adhesion).
Regarding claim 7, Kaneko discloses wherein when the first lens is fastened by using the first fastener and the second fastener (Fig 2 shows each lens embedded to ring 8), the first fastener, the second fastener, and the first lens are disposed in an integrated structure ([0019], ring 8 contains adhesive material).
Regarding claim 8, Kaneko discloses wherein each of the at least one gap is a convex-shape gap (Fig 2 shows the gap between lens 5 and 6 is convex with respect to lens 6 and 7), and an end of the gap has a smaller opening that is close to the second cylinder (Fig 2 shows each end of the gap closest to 3b is smaller than the opening to lens 5). 
(Fig 1, axis through lens 5).
Regarding claim 10, Kaneko discloses wherein one of the at least one sidewall gap is parallel to a rear housing of the mobile terminal (Fig 2 shows each gap between barrel 1 and plate 4 is parallel to each other).
Regarding claim 11, Kaneko discloses a periscope lens module of a mobile terminal ([0030], adjusting the focus within a camera system), comprising; a motor housing (2) and the lens according to claim 1, wherein the lens (5, 6, 7) is located in the motor housing (2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko JP H10-227961 in view of Hsu et al. US 2016/0381346.
Regarding claim 12, Kaneko discloses a mobile terminal ([0030], adjusting the focus within a camera system); and the lens (5) according to claim 1, wherein the lens (5) is disposed in the mobile terminal (Fig 2) but does not disclose comprising a mobile terminal body. However, in a similar field, Hsu teaches comprising a mobile terminal body (Fig 1, 1a).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Kaneko with the body of Hsu to increase image quality (Hsu, [0076]).
Regarding claim 13, Kaneko discloses a mobile terminal ([0030], adjusting the focus within a camera system), and the periscope lens module of the mobile terminal according to claim 11 (Fig 2), wherein the periscope lens module is disposed in the mobile terminal ([0030], adjusting the focus within a camera system) but does not disclose comprising a mobile terminal body. However, in a similar field, Hsu teaches comprising a mobile terminal body (Fig 1, 1a).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Kaneko with the body of Hsu to increase image quality (Hsu, [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohno et al. US 2013/0063832, Kim et al. US 2015/0077628 and Seikmoto et al. US 2013/0314810 are camera modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872